Title: Abigail Adams to Royall Tyler, 4 January 1785
From: Adams, Abigail
To: Tyler, Royall


     
      My Dear sir
      
       4 January 1785
      
     
     Half the pleasure of a Letter consist in its being written to the moment and it always gave me pleasure to know when and Where Friends received my Letter. Know then sir that this fourth of Janry 1785 of which I give you joy, I was sitting by my fire side at one end of a table and at the other my best Friend studying his favorite Author Plato. I was a reading a French comedy called the, procurerer which I saw acted a few evenings ago and was at that part in which Aristes who is the Attorney says,
     
      D’ailleurs, j’ai voulu voir Si, Sous ce vêtement,
      Un homme ne pouvoit aller droit un moment,
      Si cette Robe etoit d’essence corruptible
      Si l’honneur avec etoit incompatible
     
     when John Brisler entered with two large packets in his hand, upon which I cried from America I know from America and seizd my sizer to cut them open. Emelia and her Brother went to Paris this afternoon and have run away to some play I fancy by their not being yet returnd, so that we had the reading of our Letter wholy to ourselves. Hers I have tuckd away with an intention of teazing her a little. This packet is dated November 6th. and is the second received from you since my arrival. I wrote to my Friends about 10 days since, but only a few line to you as I wished to set down and write you a long Letter, but the receipt of this 2d Letter has determined me to Seaize my pen this very moment and thank you for both your excellent Letters. To discribe to you the pleasure that a packet from America gives me, I must take a theatrical Stile and Say it is painted upon my face it Sparkles in my Eyes and plays round my Heart. News that is not what I want, politicks well enough by the by. I Love to hear every domestick occurrence then I live with you tho absent from you, and your paper of occurrences I approve much. It is not my fault that Cap. Lyde did not take my Letters, I sent them to London with orders to be put on board of him, but Mr. Tracy gave them to some other Captain. London is the best and only way of safety by which you may convey Letters or to Amsterdam. I write by no other way than London; direct there to Mr. Cranchs Friend Mr. Elworthy.
     You and the rest of my Friends seem to think me engaged in a round of pleasures and amusements. I have pleasures and I have entertainments but they are not what the Beau Mond would esteem such. I never was more domestick or studious in my Life. I will tell You how, and give you a journal not in the stile of Swift, but of my own. We rise in the morning, not quite so early as I used to when I provided the turkies and Geese we used to Feast upon, but as soon as my fire is made and my room cleaned I then repair to Emelias Chamber and rouse her, from thence knock at my sons door, who always opens it with his Book in his hand: by that time we are all assembled to Breakfast, after which Mr. A sets down either to writing or reading, I to prepareing work for my Chamber Maids or sewing myself, for I still darn stockings, my son retires to his Chamber to his studies and translations of Horace and Tacitus, Emelia to her room to translating Telemack. In this manner we proceed till near 12 oclock when Mr. A takes his cain and hat for his forenoon walk which is commonly 4 miles, this he compleats by two. The Ladies at 12 repair to the toilite where some Author employs their dressing hour. At 2 we all meet together and dine, in the afternoon I we go from one room to an other sometimes chat with my son or make him read to me. Emelia in the same manner works reads or plays with her Brother which they can do together in a game of Romps very well. The afternoon here are very short and tea very soon summons us all together. As soon as that is removed the table is coverd with mathamatical instruments and Books and you hear nothing till nine oclock but of Theorem and problems besecting and desecting tangents and Sequents which Mr. A is teaching to his son; after which we are often called upon to relieve their brains by a game of whist. At 10 we all retire to rest, and this is the common method in which we spend our time varying sometimes by receiving and sometimes by going into company. Ten oclock and these young folks not returnd, a dark stormy night too, but then there are Lamps from Paris here which enlightens the road. This is a very pretty ride in agreeable weather, for upon your right hand you have the River Sein; Ceasar barks and the gate bell rings which announces the return of the Carriage. Now for a little pleasure of which you shall have the whole History. Enter Miss A, “What are you cold?” Enter Mr. JQA with a set of Mathamatical instruments, “Pray what Spectacle have you been at to Night?” “A Variety, into the palais Royal. I have seen the du palais du bon goüt l’Intendant comedien malgre lui; le Mensonge excusable, et le nouveau parvenu.” Now what had I best do, give her these letters to night which will keep her up till 12 or give them for her Breakfast to morrow morning? “Hem, come take of your Cloak and I will give you an etrennes”; which in plain english signifies a new Years Gift. Off went the Cloak in an instant, then I delt out the letters one by one, at every one Miss calling out for more, more untill I had exhausted the bugget; but so secret and so affraid that one can hardly get a peep at a single line. I believe you will think by my thus trifling that I am tinctured with the frivolity of the Nation. Manners are very catching I assure you, and dissagreeable as I found many customs when I first came here, 5 months habititude have made them less so. For instanc when I dine abroad I am not so grosely offend at seeing a Gentleman take a partridge by the leg and put it to his Nose to see if it is in a condition to offer to the Ladies, because I have learnt that this is politeness instead of incivility. Nor do I look with so much amazement when I see a Lady wrapturously put her Arms round a Gentleman and Salute him first upon one cheeck and then upon the other, I consider it as a thing of mere course. I can even see that the Rouge gives an additional splendour to the Eyes: I believe however there are some practices which neither time nor Custom will ever make me a convert to. If I thought they would, I would fly the Country and its inhabitants as a pestilence that walketh in darkness and a plague that waisteth at noon day. I believe you need be under no apprehension respecting a young Lady of your acquaintance, who has never yet found her self so happy in Europe as America, and who I dare say will ever find in herself a preference to the manners of her Native Country. She has had an ernest desire to spend half a Year in a celebrated Convent in Paris for the purpose of acquiring the Language perfectly, but her Father entertained not so favourable an opinion of those abodes as some who have placed their Children there, and thought that the advantages arising from speaking the Language perfectly would never compensate for one less strickt Idea either of Modesty or Manners. I pretended not to judge in this Case. There is a certain saying not the less true for being often repeated, that habit is second nature. The Phythagorian doctrine of Reverenceing thyself is little practised among the Females of this Nation; for in this Idea if I comprehend it aright is included an incorruptable virtue joined to the strickest modesty. There is so little Regard paid here to the conjugal union that it naturally introduces every kind of licentiousness. The distinction of families is the corrupt Source from whence the pestilential Streems issue. The affections of the Heart are never traced. The Boy of 12 14 or 13 15 is married to the miss of 10 or 11, he is sent upon his travels and she confined in a convent. At 20 or 21 he returns and receives his wife; each of them perhaps cursing their shackels. Dispositions and inclinations varying, he seeks a mistress more pleasing, and she a Gallant more affectionate and complasant. Or if it is thought necessary to perpetuate the family titles and estate perhaps a year or twos fidelity is necessary upon the Ladys part, and it is esteemed a sad misfortune when more than two or 3 children fall to the share of a family. The young Ladies of a family are gaurded like the Hesperian fruit and never sufferd to be in company without some watchfull dragon. They have no Idea of that sure and only method of teaching them to reverence themselves which Prior so beautifully discribes—
     
      
       Let all their ways be unconfined
      
      Be to her faults a little blind,
      Be to her virtues ever kind
      Let all her ways be unconfine’d
      And clap the padlock on her mind.
     
     Yet dissolute as the manners of this people are said to be they Respect virtue in the Female Character almost to Idolating and speak of a Lady whose Character is unblemished and some such there are even here, as the Phoenix of the age. A Gentleman carries his Galantry to such a pitch here that altho he knows that his Lady has her Lover, yet if any person dares to insinuate the least reflextion upon her honour, nothing but blood can wash it out. I have had a Rouncounter related to me which happend last year at the opera where they frequently have Mask Balls. The Count D Artois the kings youngest Brother taking a fancy to a Lady in a Mask and supposeing her a Lady of pleasure used some familiarity with the Lady which she resented. Feeling his Rank he gave her a Box on the ear, upon which he was instantly seizd and his Mask torn of. The Lady proved to be the sister of the Duke de Bourbon. This being an offence for which even the kings Brother could not repair attone by asking pardon, he was challenged by the Duke they fought and the Count was wounded. Are not these things lessons to our Country to avoid family titles and every distinction but those which arise from Superiour Merit and Virtue: to cut of the Hydra headed Cincinnati and every appendage which pertains to it. The Heraditary Monster is already distroyed routd, but who sees not others which in time may grow to be equally distructive? The most fatal poison is that Secreet kind which distroys without discovery.
     I can offer you no advise, at this distance but such as you already have upon paper and if as you are pleased to say you feel disposed at all times to attend to it, I flatter myself it has ever been of that kind which will promote both your honour and Reputation, for which you may be assured I am not less solicitious when I view you with more confidence as the person to whose care and protection I shall one day resign a beloved and only daughter. Industery integrity frugality and honour are the Characteristick Virtues which will recom­mend and ensure to you parental Regard and Fraternal affection and which will continue to you the Friendship the Esteem and the Maternal Regard of
     
      A Adams
     
    